DETAILED ACTION

	Claims 1-20 are allowed over the prior art of record.


REASONS FOR ALLOWANCE

	 	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Lekutai et al. (US 2020/0322836) teaches a location for application processing is selected based on latency measurements associated with a mobile network. Instead of performing application processing at a predetermined location within a network, the application processing for an application is located within the network based on latencies measured within the network as well as other considerations. For instance, the determination of the location within the network can be based on latency measurements, target latency specifications of an application, the availability of computing resources at a location, and the like. A latency aware routing controller selects one or more locations to perform application processing. The locations may include computing resources located at or near the wireless base station (BS), between the base station and other locations within the network, at the core network, at the Internet, and/or at other locations to provide applications with the computing resources to perform the application processing. (See Abstract).
	Ahmed (US 2018/0349168) teaches cloud computing and, more specifically, to a cloud computing platform that manages cloud infrastructure to provide autonomous management of containers hosting applications. Based on prediction computations, the disclosed technology can scale up a VM or container, scale down a VM or container, shutdown a VM or container, change the location of a container, open a new container, or close a container. (See Abstract).

	Anthony JR. et al. (US2013/0094400) teaches Mobile network services are performed in a mobile data network in a way that is transparent to most of the existing equipment in the mobile data network. The mobile data network includes a radio access network and a core network. A first service mechanism in the radio access network breaks out data coming from a basestation, and performs one or more mobile network services based on the broken out data. A second service mechanism in the core network performs one or more mobile network services based on the network traffic remaining after the first service mechanism performs its breakout. An optional third service mechanism coupled to the core network provides one or more mobile network services in the mobile data network. An overlay network allows the first, second and third service mechanisms to communicate with each other. The overlay network is preferably a private virtual network. (See Abstract).

	However, the prior art of records fails to teach or suggest individually or in combination as set forth in independent claim 1 filed on 11/11/2021. Claims 2-20 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449